 



July 1, 2016

 

Curt Lockshin

[Street]

[City and State or Province]

 

Dear Curt:

 

On behalf of VBI Vaccines Inc. (the “Company”), I am pleased to offer you
continued at will employment as the Chief Technology Officer of the Company,
reporting directly to the Chief Executive Officer, subject to the terms of this
offer letter.

 

1. Term: You understand and agree that you will be subject to an evaluation
period which you agree began on May 9, 20 16 and will continue for 180 days,
through November 5, 2016 (the “Evaluation Term”). The Evaluation Term may be
extended at the discretion of the Company’s Board of Directors (the “Board”).

 

2. Salary: During the Evaluation Term, the Company will pay you a monthly salary
of $18,750 in accordance with the Company’s standard payroll policies (subject
to applicable required withholding). If the Evaluation Term is extended, your
salary will be reviewed by the Board and, if the Board determines that an
increase is appropriate , an increase will be made and will be retroactive to
May 9, 2016.

 

3. Bonus: The determination by the Board with respect to the payment of a bonus,
if it is determined that a bonus is merited , will be final and binding. Any
bonus for a fiscal year will typically be paid no later than March 15 following
that fiscal year, but only if you are still employed by the Company at the time
of payment.

 

4. Benefits: As a regular employee of the Company , you will be eligible to
participate in Company-sponsored benefits, as in effect from time to time.

 

5. At-W ill Employment: Your employment with the Company will remain “at will,”
meaning that either you or the Board may terminate your employment at any time,
including during the Evaluation Term, and for any reason, with or without cause.
Any contrary representations that may have been made to you are superseded by
this offer letter. Although your job duties, title, compensation and benefits,
as we ll as the Company’s personnel policies and procedures, may change from
time to time, the “at will” nature of your employment may only be changed in an
express written agreement approved by the Board and signed by you and a duly
authorized officer of the Company (other than you).

 

6. Severance Benefits:

 

(a) Conditions to Receipt of Benefits. If the Company fails to retain your
services beyond the Evaluation Term, you will be entitled to the benefits
described in this paragraph 6. However, this paragraph 6 will not apply unless
you (i) have returned all Company property in your possession, (ii) have
resigned as a member of the Company’s Board and from the boards of directors of
all of its subsidiaries, to the extent applicable, and (iii) have executed a
general release of all claims that you may have against the Company, its
subsidiaries or their respective affiliated persons. The release must be in the
form prescribed by the Company, without alterations. You must execute and return
the release on or before the date specified by the Company in the prescribed
form (the “Release Deadline”). If you fail to return the release on or before
the Release Deadline, or if you revoke the release, then you will not be
entitled to the benefits described in this paragraph 6.

 

   

 

 

(b) Severance Benefit: If the Company fails to retain your services beyond the
Evaluation Term, then the Company will pay to you a severance benefit of
$56,250. The severance benefit will be paid in 3 equal installments and in
accordance with the Company’s standard payroll procedures.

 

7. Exclusive Services: The Company recognizes that you currently provide
services to the businesses of Xenetic Biosciences, Inc. and Guardum
Pharmaceuticals , LLC. Irrespective of the foregoing, during the term of your
employment, you agree that (i) you will devote as much of your business time and
attention to the business of the Company as is necessary to effectively
discharge your duties as defined by the Company’s Chief Executive Officer and
the Board, (ii) the Company will be entitled to all of the benefits and profits
arising from or incident to all such work services and advice, (iii) you will
not render commercial or professional services of any nature, including as a
founder, advisor, or a member of the board of directors, to any person or
organization, whether or not for compensation, without the prior written consent
of the Company in its sole discretion, and (iv) you will not directly or
indirectly engage, invest in or otherwise participate in any business (whether
through a corporation or other entity, an individual or otherwise), that is
competitive in any manner with the business of the Company; provided however,
nothing in this letter will prevent you from serving on boards of charitable
organizations (if notice is given in writing to the Company and such positions
do not adversely or materially impact your performance of your duties to the
Company), or from owning no more than l% of the outstanding equity securities of
a corporation whose stock is listed on a national stock exchange.

 

8. Confidentiality; Assignment of Inventions: You agree to execute the Company’s
standard form of confidentiality and assignment of inventions agreement for
employees promptly upon your execution of this offer letter.

 

9. Governing Law; Venue: This offer letter and your employment with the Company
shat I be construed, interpreted and governed by the laws of the Commonwealth of
Massachusetts without giving effect to its conflicts of law principles. Any
dispute, claim or controversy arising out of or relating to this offer letter or
your employment shall be determined by legal action brought in the state or
federal courts located in Suffolk County in the Commonwealth of Massachusetts.
To this end, you agree to personal jurisdiction in the Commonwealth of
Massachusetts.

 

 2 

 

 

This offer letter expires on July 6, 2016 at 5 p.m. Eastern Time if not executed
and returned to Company before such time. This offer letter constitutes the
entire agreement between you and the Company, superseding all other agreements
or understandings. This letter, along with any agreements relating to
proprietary rights between you and the Company, set forth the full and complete
agreement between you and the Company regarding your employment and supersede
any prior representations or agreements including, but not limited to, any
representations made during your recruitment, interviews or pre-employment
negotiations, whether written or oral. This letter, including, but not limited
to, its at-will employment provision, may not be modified or amended except by a
written agreement signed by the Chief Executive Officer of the Company and you.

 

  Sincerely,         VBI VACCINES INC., a corporation organized under the laws
of British Columbia, Canada         By: /s/ Jeff Baxter     Jeff Baxter    
Chief Executive Officer

 

ACCEPTED: /s/ Curt Lockshin     Curt Lockshin         Date: 1-July-2016  

 

 3 

 



